DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 06/28/2022
Claims 1-13, 15 and 19 have been cancelled

Response to Arguments
Applicant's arguments and Amendments filed on 06/28/2022 have been fully considered.  In view of the Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 14, 16-18 and 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 14 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging panel as recited in “a photoelectric conversion element, a first pixel comprising a first pixel circuit, a first conductive film supplied with an image signal, a second conductive film, a third conductive film, a fourth conductive film, and a fifth conductive film, 
wherein a first terminal of the photoelectric conversion element is electrically connected to the second conductive film, 
wherein the first pixel circuit comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, and a capacitor, 
wherein one of a source and a drain of the first transistor is electrically connected to a second terminal of the photoelectric conversion element, 
wherein the other one of the source and the drain of the first transistor is electrically connected to a node, 
wherein a gate of the fourth transistor is electrically connected to the node, 
wherein one of a source and a drain of the fourth transistor is electrically connected to the third conductive film, 
wherein one of a source and a drain of the second transistor is electrically connected to the other of the source and the drain of the fourth transistor, 
wherein the other of the source and the drain of the second transistor is electrically connected to the first conductive film, 
wherein one of a source and a drain of the third transistor is electrically connected to the fourth conductive film, 
wherein the other of the source and the drain of the third transistor is electrically directly connected to the node, 
wherein one of a source and a drain of the fifth transistor is electrically connected to the fourth conductive film, 
wherein the other of the source and the drain of the fifth transistor is electrically connected to the other one of the source and the drain of the first transistor, 
wherein a gate of the fifth transistor is electrically connected to a second pixel comprising a second pixel circuit, 
wherein the first pixel and the second pixel are arranged in a row direction, wherein a first electrode of the capacitor is electrically connected to the node, and wherein a second electrode of the capacitor is electrically connected to the fifth conductive film” as combined with other limitations in claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        July 16, 2022